—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 7, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence demonstrating that the vehicle of the plaintiff’s decedent crossed over into the lane in which the vehicle of the defendant’s decedent was traveling. In opposition, the plaintiff failed to raise a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Andre v Pomeroy, 35 NY2d 361; Foresto v Long Is. Light. Co., 272 AD2d 514). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.